313 S.W.3d 743 (2010)
Terry A. BROWN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70728.
Missouri Court of Appeals, Western District.
July 6, 2010.
S. Kate Webber, Esq., Kansas City, MO, for appellant.
Shaun J. Mackelprang, Esq., and Karen L. Kramer, Esq., Jefferson City, MO, for respondent.
Before: LISA WHITE HARDWICK, P.J., and JAMES M. SMART, JR. and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Terry A. Brown appeals the circuit court's denial, without an evidentiary hearing, of his motion for post-conviction relief pursuant to Supreme Court Rule 24.035. On June 21, 2004, Brown pled guilty to one count of sale of a controlled substance in violation of § 195.211, RSMo. He was sentenced to five years' imprisonment, with suspended execution of the sentence. On February 21, 2008, the circuit court revoked Brown's probation and ordered his sentence executed.
*744 On appeal, Brown argues that the motion court clearly erred in rejecting three of his claims of ineffective assistance of counsel: (1) that counsel failed to advise him of the meaning of the requirement that the State prove that he engaged in a "sale" of cocaine, and that the factual basis recited at his guilty plea hearing did not establish that a "sale" occurred; (2) that counsel failed to investigate the potential testimony of Sylvester Spencer, and subpoena Spencer to testify on Brown's behalf; and (3) that Brown was coerced to plead guilty because counsel was unprepared to try the case. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).